Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (EP 4050810) in view of Choi (US 2020/0304253).
Regarding claims 1 and 16, Shin describes a apparatus/method of wireless communication by a transmitting sidelink user equipment (UE) (fig. 8, UE 1 transmitting to UE 2), comprising: 
	[at least one processor, memory coupled with the at least one processor, and instructions stored in the memory and operable executed by the at least one processor, to:]
determining at least one quasi-co-location (QCL) relationship between antenna ports of the transmitting sidelink UE, the at least one QCL relationship corresponds to average delay, delay spread, Doppler shift, and/or Doppler spread across antenna ports (para. 168-169, determining QCL relationship between antenna ports for transmission);
indicating the at least one relationship to a receiving sidelink UE (para. 170, unicast transmitting QCL relationship as QCL information to the receiving UE).
Shin fails to further explicitly describe:
each antenna port mapping to a different transmission & reception point (TRP) of a plurality of TRPs at different locations of the transmitting sidelink UE.
Choi also describes vehicles as UEs/moving objects (para. 9 & fig. 8 + 108), further describing:
each antenna port mapping to a different transmission & reception point (TRP) of a plurality of TRPs at different locations of the transmitting sidelink UE (fig. 13 & para. 130, each Tx/Rx (transmitting/receiving) antenna representing port (TRP) is located at each of different 4 corners (location) of the moving object/UE depicted as a vehicle communicating via sidelink with another vehicle/moving object/UE, fig. 8).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that each antenna port of Choi maps to a different TRP of plural TRPs at different locations of transmitting sidelink UE as in Choi.
The motivation for combining the teachings is that this enables estimation of relationship between relative Doppler effects for distributed Tx/Rx antennas of a vehicle (Choi, para. 127).
	Regarding claims 2 and 17, Shin further describes:
indicating via sidelink control information (SCI) (para. 168-169, receiving UE obtains QCL relationship via TCI state configuration (SCI) in a sidelink).
Regarding claims 3 and 18, Shin further describes:
indicating during a radio resource control (RRC) connection setup procedure for a sidelink communications link established between the receiving sidelink UE and the transmitting sidelink UE (para. 170 the unicast communication of beam indication as part of RRC connection establishment from Tx UE 401 with the other UE, para. 73).
Regarding claims 4 and 19, Shin further describes:
determining the at least one QCL relationship based on preconfigured information about the plurality of TRPs (para. 169 QCL relationship comprising CL-typeD of (based on) Spatial RX parameter (preconfigured information) which is shared or referenced by the antenna ports (TRPs)).
Regarding claims 6 and 21, Shin further describes:
determining the at least one QCL relationship based on sensor information and/or location information received from the receiving sidelink UE (para. 169 QCL relationship comprising CL-typeD of (based on) Spatial (location) RX parameter (from the receiving sidelink UE)).

Allowable Subject Matter
Claims 5, 7-11, 20, and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 and 27-30 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469